Citation Nr: 0400221
Decision Date: 01/06/04	Archive Date: 05/14/04

DOCKET NO. 02-20 502                        DATE JAN 06 2004


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for sinusitis.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had served on active duty from June 1977 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision in which the RO denied service connection for sinusitis. The veteran filed a notice of disagreement (NOD) in May 2002 and a statement of the case (SOC) was issued in October 2002. The veteran submitted a substantive appeal in November 2002.

The May 2001 rating decision on appeal also denied service connection for hemorrhoids. The May 2002 NOD additionally expressed disagreement with the denial of service connection for hemorrhoids, and further raised the new issue of service connection for retinal scarring. In an October 2002 rating decision, the RO granted service connection for hemorrhoids and for retinal scarring, and assigned each a noncompensable (0 percent) evaluation. Neither of these matters is on appeal.

The claim on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, the VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)). The VCAA and its implementing regulations essentially eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102. They also include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well

- 2



as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that additional RO action on the claim on appeal is warranted.

The RO must obtain and associate with the claims file all outstanding medical records of which VA has been put on notice. See 38 U.S.C.A § 5103A(a), (b). In this regard, the Board points out that the November 2002 substantive appeal, the veteran stated that he is "currently receiving treatment for and taking medications for sinusitis." However, the does not include any records of either VA or private medical treatment or evaluation for sinusitis. Hence, the RO must request from the veteran information and, if necessary, authorization for release of medical information concerning outstanding any outstanding records of pertinent medical treatment. The RO's notice letter should clearly indicate to the veteran that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007,  -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003). If the veteran responds, the RO must attempt to obtain all records for which the veteran has provided sufficient information, and, if needed, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties imposed by the VCAA. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure that the VCAA has fully been complied with. Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO (via the AMC) for the following actions:

- 3 



1. The RO should send to the veteran and his representative a letter requesting that the veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional pertinent evidence (to specifically include V A or private medical evidence) not currently of record. The RO should also invite the veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit. The RO's letter should clearly explain to the veteran that he has a full one-year period to respond (unless this right is waived, in writing).

2. If the veteran responds, the RO should assist him in obtaining any additional evidence identified by following the procedures set forth in 38 C.F.R. § 3.159 (2003). If any records sought are not obtained, the RO should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. To help avoid future remand, the RO must ensure that all requested notification and development action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims file to ensure that any additional notification and development required by the VCAA (to include arranging for the

- 4



veteran to undergo VA examination, if warranted) has been accomplished.

5. After completing the requested actions and any additional notification and/or development action deemed warranted, the RO should adjudicate the claim for service connection for sinusitis in light of all pertinent evidence and legal authority.

6. If the benefit sought on appeal remains denied, the RO must furnish to the veteran and his representative an appropriate supplemental SOC (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,

- 5 


directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 




